Citation Nr: 0709077	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-08 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and her daughter-in-law




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  He died in December 2001.  His widow is the 
appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision.  The Board remanded 
the case in October 2003.  In October 2005, the Board 
requested a medical opinion from the Veterans Health 
Administration.  See 38 C.F.R. § 20.901(a) (2006).



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for a painful scar on the heel of his right 
foot (rated 20 percent disabling).  

2.  The veteran died in December 2001.  According to the 
death certificate, the immediate cause of death was sepsis, 
which was due to an underlying cause of death of 
cerebrovascular accident.  According to an autopsy report, 
the veteran died from a massive pulmonary embolus that 
originated from deep vein thrombosis of both legs.  

3.  The only service-connected disability (a right foot 
disability) was not a principal or contributory cause of 
death.  It was not the immediate or underlying cause of 
death, and it was not etiologically related to the veteran's 
death.  It did not contribute substantially or materially to 
the cause of death, combine to cause death, or aid or lend 
assistance to producing death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.303, 
3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2004; a rating 
decision in January 2002; a statement of the case in May 
2002; and a supplemental statement of the case in March 2005.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the January 2002 RO decision) or even the final 
RO adjudication (the March 2005 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an RO 
adjudication thereof after receipt of the required notice.  
VA effectively complied with all of the required elements 
under its duty to notify claimants prior to the last RO 
adjudication here (the March 2005 supplemental statement of 
the case).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

The Board notes that the appellant submitted additional 
evidence in April 2005, which was after the last supplemental 
statement of the case in this matter.  However, this evidence 
consisted of duplicate records that had already been before 
the RO at the time of the most recent supplemental statement 
of the case.

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical opinion from the Veterans Health Administration.  
Thus, VA has fulfilled its duty to assist the appellant.  The 
Board now turns to the merits of the claim.

The appellant contends that the veteran developed circulatory 
problems as a result of not being able to walk around due to 
a service-connected foot disability. She argues that the 
veteran's service-connected foot disability caused thrombosis 
due to circulatory problems, as evidenced by the veteran's 
need to wear stockings due to lack of circulation.  She 
states that the veteran's service-connected right foot 
disability should not minimized as solely being a laceration; 
rather, she contends that the disability was more severe in 
that it involved extensive surgery, including insertion of a 
metal plate to provide stability and to guard against further 
injury.  She contends that the veteran died from a pulmonary 
embolus that originated from deep vein thrombosis in the 
right leg, as noted on an autopsy report.  

Dependency and Indemnity Compensation (DIC) may be paid to a 
surviving spouse for a veteran's service-connected death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  A service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, there must have been a causal connection.     

Service connection may be based either by direct service 
incurrence or aggravation or by applicable presumptions.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Service connection may be granted directly for a disability 
due to a disease or injury which was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases (e.g., hypertension, organic heart disease, 
arteriosclerosis) manifested to a compensable degree within 
one year after separation from service; this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Also, a disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310; see 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  For secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102.

At the time of the veteran's death, service connection was in 
effect only for a painful scar on the heel of his right foot 
(rated 20 percent disabling).  The veteran had lacerated his 
heel in 1953 during service after kicking through a window.  

VA medical records from the mid-1980s to 1993 reflect 
treatment for various medical issues, including diabetes 
mellitus, hypertension, angina, basal cell epithelioma on the 
forehead, and diabetic palliative foot care, with bilateral 
plantar tylomas and callosities on his feet, elongated nails 
on his feet, and interspace maceration of some toes.

A VA medical facility problem list summary reflects that the 
veteran was treated from 1997 to 2001 for various conditions, 
including dermatophytosis of the Nails, corns and 
callosities, chest pain and angina, and unspecified transient 
cerebral ischemia.  The summary also reflects treatment for 
diabetes mellitus, and in March 2000, for Type II or 
unspecified diabetes mellitus with peripheral circulatory 
disorders.  In June 2000, he complained of medial and plantar 
right heel pain that had been present for four days, with a 
history of diabetes and a wound to the heel.  However, an X-
ray showed no definite spur or soft tissue calcification on 
the right foot, and there were no radiographic changes of 
osteomyelitis.  A March 2001 X-ray showed possible stress 
fractures in the past that involved the metatarsals in both 
feet.

According to a March 2001 VA feet examination, the veteran 
complained of worsening pain in his right foot and ankle, as 
well as some right leg pain and calf muscle spasms. He had 
been using a cane "off and on" for his leg and for back 
symptoms.  On examination, his feet both had cavus deformity.  
There was surgical scar on the medial side of the right heel, 
and the medial side was also slightly tender.  His toes were 
straight, but with evidence of fungal infection of all 
toenails.  There were no calluses.  Toe and ankle movements 
were satisfactory, without discomfort.  Sensation was normal.  
The skin was healthy, and there was no deformity.  Both lower 
limbs were negative for neurological deficiency.  An X-ray 
confirmed cavus deformity of both feet, with no evidence of 
any residual of any bony injury.  The diagnoses included 
subjective complaint of right foot pain, cavus feet with no 
residual of any bony injuries, and a painful scar on the 
medial side of the heel.  He also had mild degenerative disc 
disease with some loss of motion of the lumbar spine.  The 
examiner opined that the veteran's lower back condition was 
not secondary to the right foot condition.  The doctor 
commented that there was enough pathology in the lumbar spine 
which was more than likely responsible for the production of 
lower back pain and limitation of motion.  

An accompanying March 2001 VA skin examination identified an 
elevated scar fixed to the underlying tissue of the right 
medial heel, surrounded by a scaly foot rash suggestive of 
tinea pedis but with dystrophic toenails.  The diagnosis was 
tender keloid, right heel, fixed to the underlying tissue 
resulting in chronic pain in that area.  However, the 
examiner stated that it was equally possible that the pains 
were from sources other than the keloid since they were not 
localizable to the keloid itself.  But in the localized area, 
the keloid was capable of producing the type of pain that the 
veteran had complained of in that area.  

In August 2001, the veteran had chronic swelling of the right 
lower leg and a history of a right ankle fracture with 
possible continuous venous infusion.  He was scheduled for a 
venous Doppler to rule out deep vein thrombosis.  However, an 
August 2001 venous Doppler found no evidence of deep vein 
thrombosis in the right lower extremity.  Indeed, all 
circulatory vessels were patent and within normal limits.  

In early 2001, the veteran sought treatment at a non-VA 
medical facility for carotid disease.  At that time, a doctor 
recommended non-invasive follow-up for carotid disease 
pending the appearance of stroke symptoms or worsening 
stenosis.  However, the veteran was hospitalized in late 
November 2001 after developing dizziness, nausea, and 
vomiting and after becoming limp and unresponsive.  Initial 
diagnoses included hypertension, unresponsiveness with a 
possible stroke, and significant cerebral vasculopathy.  The 
diagnosis was a brain stem stroke, and he was intubated for 
several days during the hospitalization.  Records from early 
December 2001 noted that the veteran was status post a fall 
from his bed with an injury to the left lower extremity.  

According to the December 2001 death certificate, the 
immediate cause of the veteran's death was sepsis, which was 
due to an underlying cause of death of cerebrovascular 
accident.  No other conditions were noted.  

According to an autopsy report, a massive coiled pulmonary 
embolus was within the main stem of the pulmonary artery, 
extending into the major pulmonary artery branches of both 
lungs.  The doctor who performed the autopsy noted that the 
embolus had originated from deep vein thrombi.  The examiner 
also noted that the skeleton showed evidence of osteoporosis, 
but not any evidence of injury.  The microscopic examination 
indicated, in part, that the veteran had had an organizing 
pulmonary embolus that had been present for days.  The 
examiner concluded that the heart was moderately enlarged due 
to left ventricular hypertrophy due to hypertension, that 
there was evidence of far-advanced arteriosclerosis of the 
coronary arteries and aorta, and that a remote ischemic 
infarction involved the left occipital lobe of the brain.  
The examining doctor also concluded that the veteran had died 
from a massive pulmonary embolus that had originated from 
deep vein thrombosis of both legs.  

The record includes evidence that is favorable to the 
appellant's claim.  According to an October 2002 letter from 
a non-VA chiropractor, Sharon M. Bianco, D.C., who had been 
treating the veteran for neck and low back pain since 1981, 
the veteran had a history of injuries, including a 1953 in-
service right ankle injury and a 1975 post-service car 
accident.  The chiropractor wrote:

[T]he patient not only warranted chiropractic 
care, however illustrated spinal instability in 
the cervical, thoracic, and lumbar regions.  Let 
the fact be recognized that spinal instabilities 
were a direct result of past spinal injuries, such 
that of an injured right ankle of which was 
sustained in 1953.  This injury not only caused 
permanent tissue damage to the ankle, but also 
created the patients [sic.] posture and spinal 
degenerative changes to be aggravated, thus 
progressing spinal degenerative disease in the 
cervical, thoracic and lumbar regions.  These were 
changes of which could not be reversed.  These 
spinal degenerative changes would have and would 
be the most probable cause of the patient to be 
prone to further injury, such as a fall causing 
further physiological and pathological problems.  
Let it be known that these predisposed conditions 
further exacerbated the patient's health status, 
therefore [sic.] allowing for poor health to 
exist.  It is unfortunate that one's health has 
failed, and has caused family members and spouse 
to suffer the consequences.

However, an unfavorable medical opinion that was recently 
obtained via the Veterans Health Administration is more 
probative and, in fact, conclusive in this case.  See 
38 C.F.R. § 20.901(a).  According to the undated opinion, the 
consulting doctor noted that he was a general surgeon instead 
of an infectious disease doctor, as the Board had requested 
in its original solicitation of this opinion.  But the 
surgeon also clarified that he was "well versed in lower 
extremity venous disease," thus qualifying him as a doctor 
with specialized expertise in the medical area at issue here. 

Most notably, this doctor concluded that the service-
connected residuals of a right foot and heel laceration 
"neither caused nor substantially and materially contributed 
to the veteran's death."  The doctor's rationale is 
significant; he stated:

The premortem event was an ischemic infarction in 
the left occipital region of the brain that 
required inpatient treatment.  This included bed 
rest.  Immobilization with this bed rest coupled 
with other co morbidities, including diabetes 
mellitus, during acute treatment for this patient, 
contributed to potential thrombosis in the lower 
extremities even with no pre-existing condition in 
the lower extremity veins.  Although minimal 
swelling of a lower extremity was detected during 
a past examination six weeks before the patient's 
death, this minimal finding did not presuppose a 
lifethreatening deep venous thrombosis.  [In] 
fact, a subsequent venous Doppler examination 
revealed no acute thrombophlebitis or other 
abnormality in the deep venous system of either 
lower extremity.  Given the acute medical 
situation of possible cerebral vascular accident, 
anticoagulation prophylaxis for deep venous 
thrombosis would have been contraindicated.

To conclude the patient's death was neither caused 
nor substantially and materially contributed to 
any residual of right foot and heel laceration for 
a previous service connected condition.  The 
patient died from a massive pulmonary embolism 
propagated to the pulmonary artery from the deep 
veins of both lower extremities secondary to 
thrombosis of these veins secondary to 
immobilization required to treat the patient's 
admitting clinical issue of sub acute posterior 
cerebral artery infarct which is a 
contraindication for the addition of any 
anticoagulation medication as prophylaxis to 
reduce the chance of deep venous thrombosis.

This medical opinion is conclusive. Essentially, it concluded 
that the service-connected right foot and heel disability did 
not cause or contribute to the veteran's death.  It also 
concluded that the fatal pulmonary embolus that was due to 
deep venous thrombosis arose from conditions other than the 
service-connected right foot disability.  Furthermore, it 
noted that there were other co-morbidities, such as diabetes 
mellitus.  However, there is no evidence that any co-
morbidity such as diabetes mellitus was related to the 
veteran's service.  Finally, this medical opinion discussed 
why recent lower extremity swelling did not reflect the 
presence of any deep venous thrombosis related to any 
service-connected right foot disability. 

This medical opinion is also more probative than the non-VA 
chiropractor's October 2002 letter.  First, it is very 
detailed in its rationale.  Second, it discusses the effects 
of the veteran's immobilization on the development of the 
ultimately fatal deep vein thrombosis that produced the 
pulmonary embolus.  Third, it focuses on the cause of death, 
as described in the death certificate and in the autopsy 
report, as well as the accompanying terminal hospitalization 
records.  By contrast, the chiropractor's letter focused on 
the contribution of a fall to the veteran's demise, even 
though there is no evidence that any fall led to the 
veteran's death in any of the terminal hospitalization 
records, the death certificate, or the autopsy report.  In 
addition, the chiropractor's October 2002 letter discusses 
the effect of the veteran's service-connected right foot 
disability in such a general way that it suggests that the 
right foot disability's role in the veteran's death was more 
casual than causal.  See 38 C.F.R. § 3.312.  

In addition, the Board is mindful of the lack of any other 
competent evidence that might associate the service-connected 
right foot disability with the veteran's cause of death.  
Although he had been diagnosed with a painful keloid scar as 
recently as early 2001, there also was evidence that pains in 
the legs were also due to conditions other than the service-
connected disability.  And according to a VA problem list 
summary, the veteran was treated in March 2000 for diabetes-
related circulatory problems.

The Board also is mindful of the appellant's arguments and 
the testimony of both the appellant and her daughter-in-law.  
However, they are not capable of rendering a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the evidence demonstrates that a 
service-connected right foot disability was not a principal 
or contributory cause of the veteran's death in December 
2001.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board will deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


